Name: Commission Regulation (EEC) No 2036/86 of 30 June 1986 adapting the accession compensatory amounts fixed in the sugar sector by Regulation (EEC) No 581/86
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 7 . 86 Official Journal of the European Communities No L 173/57 COMMISSION REGULATION (EEC) No 2036/86 of 30 June 1986 adapting the accession compensatory amounts fixed in the sugar sector by Regulation (EEC) No 581/86 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 469/86 of 25 February 1986 laying down general rules for the system of accession compensatory amounts in the sugar sector (&gt;), and in particular Article 7 ( 1 ) thereof, Whereas Article 238 of the Act of Accession of Spain and Portugal provides for an align ­ ment of the Portuguese prices on the common prices in stages owing to their level in Portugal ; whereas this alignment concerns the intervention price for white sugar appli ­ cable in that Member State ; whereas this price has been fixed for the marketing year beginning on 1 July 1986 by Council Regulation (EEC) No 1453/86 of 13 May 1986 , fixing for the 1986/87 marketing year, the derived intervention prices for white sugar, the intervention price for raw sugar, the minimum prices for A and B beet, the threshold prices, the amount of compensation for storage costs and the prices to be applied in Spain and Portugal (2) ; Whereas the alignment on 1 July 1986 of the said prices makes it necessary to adapt the accession compensatory amounts applicable to trade with Portugal ; whereas to this end and for reasons of clarity it is appropriate to provide for a new Annex, showing the adapted compensatory amounts, to Commission Regulation (EEC) No 581 /86 of 28 February 1986, laying down detailed rules for the application of the system of accession compensatory amounts and fixing these amounts in the sugar sector (3) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, Article 1 The Annex to Regulation (EEC) No 581 /86 is replaced by the following Annex : (') OJ No L 53, 1 . 3 . 1986, p . 32 . (2) OJ No L 133, 21 . 5 . 1986, p . 6 . (' OJ No L 57, 1 . 3 . 1986, p . 27 . A N N E X A N N E X A cc es si on co m pe ns at or y am ou nt s ap pl ic ab le in tr ad e w ith Sp ai n an d Po rt ug al No L 173/58 l \ C om pe ns at or y am ou nt s ap pl ic ab le in tra de be tw ee n : C C T he ad in g N o D es cr ip tio n of go od s o n th e on e ha nd C om m un ity of T en C om m un ity of T en C om m un ity of T en Sp ai n Sp ai n Sp ai n Po rtu ga l w it h o u t A zo re s Po rtu ga l w it h o u t A zo re s A zo re s on th e o th er h an d j Spa in Po rtu ga l w it h o u t A zo re s A zo re s Po rtu ga l w it h o u t A zo re s A zo re s T h ir d co u n tr ie s A zo re s T h ir d co u n tr ie s T h ir d co u n tr ie s l EC U /1 00 0 kg 12 .0 4 Su ga rb ee t, w ho le or sli ce d, fre sh , dr ie d or po w de re d ;s ug ar ca ne : A. Su ga r be et : I. F re sh 7, 09 1, 26 1, 26 5, 83 5, 83 7, 09  1, 26 1, 26 II . D rie d or po w de re d (') L 26 ,2 3 4, 66 4, 66 21 ,5 7 21 ,5 7 26 ,2 3  4, 66 4, 66 l EC U /1 00 kg 17 .0 1 Be et su ga r an d ca ne su ga r, so lid : | A. W hi te su ga rs ; fla vo ur ed or co lo ur ed su ga rs 8, 60 8, 70 5, 27 17 ,3 0 13 ,8 7 8, 60 3, 43 8, 70 5, 27 B. Ra w su ga rs 7, 91 8, 00 4, 85 15 ,9 2 12 ,7 6 7, 91 3, 16 8, 00 4, 85 I Ba sic co m pe ns at or y am ou nt s in EC U pe r 1 % of su cr os e co nt en t or , as th e ca se m ay be ,o f ex tra ct ab le su ga r an d pe r 10 0 kg ne t of pr od uc ts in qu es tio n 17 .0 2 D II O th er su ga rs an d sy ru ps (b ut no t in cl ud in g la ct os e, gl uc os e, m al to -d ex tri ne an d iso gl uc os e) 17 .0 2 E A rti fic ia l ho ne y, w he th er or no t m ix ed w ith na tu ra l ho ne y 17 .0 2 F I Ca ra m el co nt ai ni ng in th e na tu ra l sta te 50 % or m or e by w ei gh t of su cr os e 0, 08 60 0, 08 70 0, 05 27 0, 17 30 0, 13 87 0, 08 60 0, 03 43 0, 08 70 0, 05 27 21 .0 7 F IV Fl av ou re d or co lo ur ed su ga r sy ru ps (o th er th an la ct os e, gl uc os e, m al to -d ex tri ne an d iso gl uc os e sy ru ps ) Official Journal of the European Communities (') Of a su cro se co nt en t, on a ba sis of dr y m att er ,o f at lea st 50 % . 1 . 7 . 86 1 . 7 . 86 No L 173/59Official Journal of the European Communities Article 2 This Regulation shall enter into force on 1 July 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 June 1986 . For the Commission Frans ANDRIESSEN Vice-President